lee, elmer edward v. state                                          






                                                                                    NO. 12-05-00362-CR
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
NOLAN STANLEY RENO,                               §                 APPEAL FROM THE THIRD
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 ANDERSON COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  On July 7, 2005, Appellant was
convicted of three counts of injury to an elderly individual, and punishment was assessed at twenty
years of imprisonment.  Thereafter, Appellant timely filed a motion for new trial.   
            Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the date sentence is imposed or suspended in open court unless
a motion for new trial is timely filed.   Tex. R. App. P. 26.2(a)(1).  Where a timely motion for new
trial has been filed, notice of appeal shall be filed within ninety days after the sentence is imposed
or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Since Appellant timely filed a motion for
new trial, his notice of appeal was due to have been filed on or before October 5, 2005.  However,
Appellant did not file his notice of appeal until November 3, 2005.  Moreover, Appellant did not file
a timely motion for extension of time for filing the notice of appeal within the time period specified
in Texas Rule of Appellate Procedure 26.3.  
            On November 14, 2005, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 26.2 and 37.2, that the clerk’s record did not show the jurisdiction of this Court, and it
gave him until November 28, 2005 to correct the defect.  On November 23, 2005, Appellant filed
a motion for extension of time to file his notice of appeal.  However, the motion for extension of
time was untimely.  See Tex. R. App. P. 26.3 (motion for extension of time must be filed within 15
days after deadline for filing notice of appeal).  
            Because this Court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  Accordingly, Appellant’s motion for extension of time is overruled, and
the appeal is dismissed for want of jurisdiction.  
 
Opinion delivered December 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)